Mr. Presiding Justice Pam delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1802*—when Appellate Court will reverse ancl remand case because of subsequent decision of Supreme Court on similar point. Where Supreme Court holds point of law contrary to holding of Appellate Court in different case but in same term of court, the Appellate Court will reverse and remand such case which it had previously affirmed. 2. Municipal Court of Chicago, § 13*—when statement of claim in action against city for personal injuries sufficient. In fourth-class cases in the Municipal Court of Chicago, a statement of claim in an action against a city for personal injuries need not allege the giving of statutory notice of injuries to the city.